DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 6/10/2021.
Drawings
The drawings were received on 6/10/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1).
Regarding claim 1, Hueting discloses a semiconductor device (Fig. 2), comprising:
a field-effect transistor (see Fig. 2);
a first metallization level (level containing BG); and
a second metallization level (level containing D and S) disposed above the first metallization level;
wherein the field-effect transistor is integrated between the first and second metallization levels.
With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 
	Hueting discloses that the transistor comprises a channel layer, a source region, and a drain region and that the source and drain are n-type (¶ 0020) but does not disclose that the field-effect 
	Regarding claim 6, in the device of the combination, the source region and the drain region comprise lithium therein (see rejection of claim 1).
	Regarding claim 7, in the device of the combination, the drain region comprises lithium therein (see rejection of claim 1).
	Regarding claim 8, Hueting further discloses a back gate (2); wherein the field effect transistor is disposed on the back gate.
	Regarding claim 10, the back gate is disposed on a contact (BG) in the first metallization level.
Regarding claim 12, Hueting further discloses that the source region and the drain region are electrically connected to one or more contacts (portions of S and D above 9 in Fig. 2) in the second metallization level (see Fig. 2).
Regarding claim 13, the source region and the drain region are electrically connected to the one or more contacts in the second metallization level by respective vias (portions of S and D within layer 9 in Fig. 2).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1) as applied to claim 8 and further in view of Liang et al. (US 2013/0049092 A1).
	Regarding claim 9, Hueting does not discloses a dielectric layer disposed between the FET and the back gate. However, it is well known in the art to use dielectric layers between field effect .
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1) as applied to claim 8 and further in view of Beechem, III et al. (US 2016/0172527 A1).
	Regarding claim 11, Hueting et al. do not disclose that the back gate is electrically connected to a contact in the first metallization level through a via. However, it is well known in the art to connect back gate (22 in Fig. 4A of Beechem) to contacts (24) in metallization levels through a via (23). There is a benefit to such a configuration in that the vias allow for electrical connection to the internal component of a device through external sources, which allows for protective packaging. It would have been obvious to one having ordinary skill in the art at the time of the invention to exchange the first metallization level of Hueting for a first metallization level connected to the backgate through a via as disclosed by Beechem for this benefit.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. (US 9,553,056 A1) in view of Huang et al. (US 2019/0096886 A1).
Regarding claim 1, Afzali-Ardakani discloses a semiconductor device (Fig. 11), comprising:
a field-effect transistor (see Fig. 11);
a first metallization level (level containing 202); and
a second metallization level (level containing 206) disposed above the first metallization level;
wherein the field-effect transistor is integrated between the first and second metallization levels.
With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 
Afzali-Ardakani discloses that the transistor comprises a channel layer, a source region, and a drain region and that the channel is n-type but does not disclose that the field-effect transistor comprises lithium. However, it is well known in the art to form n-type layers from lithium doped silicon (¶ 0037 of Huang). It would have been obvious to one having ordinary skill in the art to use lithium doped silicon for the n-type channel for the benefit of lithium’s ease of availability and high dopant mobility. In the resulting configuration, the lithium in the channel layer will be at a higher concentration at an upper portion (greater than zero) than at a lower portion of the source region (substantially zero). 
Regarding claim 2, in the device of the combination, the channel layer comprises the lithium therein (see discussion of claim 1, above).
Regarding claim 3, the channel layer further comprises one of amorphous silicon, polycrystalline silicon, and poly-germanium (see Fig. 11).
Regarding claim 4, in the device of the combination, the lithium would be deposited substantially uniformly in the channel layer and, therefore, would be located at a top surface of the channel layer.
Regarding claim 5, Afzali-Ardakani further discloses that the field-effect transistor may further comprises a gate dielectric layer (Col. 14, Lines 3-4) disposed on the top surface of the channel layer.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. (US 9,553,056 A1) in view of Huang et al. (US 2019/0096886 A1)  and Gokmen et al. (US 9,852,790).
Regarding claim 20, Afzali-Ardakani discloses a semiconductor device (Fig. 11), comprising:
a field-effect transistor (see Fig. 11);
a first metallization level (level containing 202); and
a second metallization level (level containing 206) disposed above the first metallization level;
wherein the field-effect transistor is integrated between the first and second metallization levels and a gate of the field-effect transistor is electrically connected to a contact of the second metallization level (see Fig. 11).
With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 
Afzali-Ardakani discloses that the transistor comprises a channel layer, a source region, and a drain region and that the channel is n-type but does not disclose that the field-effect transistor comprises lithium. However, it is well known in the art to form n-type layers from lithium doped silicon (¶ 0037 of Huang). It would have been obvious to one having ordinary skill in the art to use lithium doped silicon for the n-type channel for the benefit of lithium’s ease of availability and high dopant mobility. In the resulting configuration, the lithium in the channel layer will be at a higher concentration at an upper portion (greater than zero) than at a lower portion of the source region (substantially zero).
Afzali-Ardakani discloses forming these field effect transistors, but does not disclose forming them in an array of RPU devices.
However, forming an array of RPU devices wherein each RPU device comprises a field effect transistor is well-known in the art (Col. 10, Lines 46 and Abstract of Gokmen). It would have been obvious to one having ordinary skill in the art at the time of the invention to form an Array of RPU devices with the FETs of the combination for the benefits espoused by Afazali-Ardakani.
Regarding claim 21, in the device of the combination, the channel layer comprises the lithium therein (see discussion of claim 1, above).
Regarding claim 22, the channel layer further comprises one of amorphous silicon, polycrystalline silicon, and poly-germanium (see Fig. 11).
Regarding claim 23, as the lithium is substantially uniformly doped within the channel layer, it will be located at a top surface of the channel layer.
Regarding claim 24, Afazali-Ardakani further disclose that the transistors each comprise a gate dielectric layer disposed on the top surface of the channel layer (Col. 14, Lines 1-14).
Claims 20, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1) and Gokmen et al. (US 9,852,790).
Regarding claim 20, Hueting discloses a semiconductor device (Fig. 2), comprising:
a field-effect transistor (see Fig. 2);
a first metallization level (level containing BG); and
a second metallization level (level containing D and S) disposed above the first metallization level;
wherein the field-effect transistor is integrated between the first and second metallization levels.
With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 
Hueting discloses that the transistor comprises a channel layer, a source region, and a drain region and that the source and drain are n-type (¶ 0020) but does not disclose that the field-effect transistor comprises lithium. However, it is well known in the art to form n-type sources and drains from lithium doped silicon (¶ 0037 of Huang). It would have been obvious to one having ordinary skill in the art to use lithium doped silicon for the n-type source and drain regions for the benefit of lithium’s ease of availability and high dopant mobility. In the resulting configuration, the lithium in the source region will be at a higher concentration at an upper portion (greater than zero) than at a lower portion of the channel layer (substantially zero).
Huang discloses forming these field effect transistors, but does not disclose forming them in an array of RPU devices.
However, forming an array of RPU devices wherein each RPU device comprises a field effect transistor is well-known in the art (Col. 10, Lines 46 and Abstract of Gokmen). It would have been obvious to one having ordinary skill in the art at the time of the invention to form an Array of RPU devices with the FETs of the combination for the benefits espoused by Huang.
Regarding claim 25, in the device of the combination, the source region and the drain region comprise lithium therein (see rejection of claim 20).
	Regarding claim 26, in the device of the combination, the drain region comprises lithium therein (see rejection of claim 20).
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. While claiming that the lithium concentration within a single component (i.e., the Channel layer, source region, or drain region) varies between an upper portion and a lower portion would appear to overcome the prior art of record, Applicant has instead claimed a broader limitation in that the upper and lower portions do not need to be within the same component. As discussed in the rejections above, the lithium will be present in an upper portion of one component and not present in the lower portion of a different component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/STEVEN B GAUTHIER/Examiner, Art Unit 2893